DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the applicant recites, “wherein the blade portion is inserted into the needle plate hole in a state where a direction of the needle plate hole matches the blade portion of the cutwork blade”.  This recitation is considered indefinite because it is unclear what direction a needle plate hole would be considered to “match” the blade portion of the cutwork blade.  If a blade portion of a cutwork blade fits in a needle hole, wouldn’t the direction of the needle hole be matching the blade portion?  Or is the blade portion supposed to be facing a particularly side of the needle hole?  

Claim 2 recites the limitation "the needle plate holes" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Note the claim 1 recites only a singular “needle plate hole”, not a plurality of needle plate holes as claimed.
Claim 2 recite the limitation “the predetermined angle” in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recite the limitation “the predetermined angle” in line 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recite the limitation “the axis line” in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Note that “an axis line” is introduced with claim 2, not claim 3 of which claim 5 depends.
All remaining claims are also rejected under 35 U.S.C. 112(b) as being dependent form a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HASEGAWA et al. (US 2014/0290550 A1).
Regarding claim 1, HASEGAWA discloses a sewing machine (1) comprising a rotation mechanism (50) configured to include a base (41) attached to a lower end portion of a needle bar (6) that is moved up and down, and a rotation body (43, 51) connected to the base to be rotatable around an axis of the needle bar (Figures 1 and 3-5).  HASEGAWA discloses a cutwork blade (8) which is provided on the rotation body (particularly 51), and extends downward from the rotation body (Figures 4-5); and a needle plate (5) which is provided below the rotation mechanism (50), and has a needle plate hole (can be seen in figure 2) that is fully capable of functioning to cut a cutting target object in cooperation with a blade portion (89) of the cutwork blade when the blade portion is inserted into the needle plate hole (Figures 1-6).  HASEGAWA discloses wherein the blade portion (89) being capable of being inserted into the needle plate hole in a state where a direction of the needle plate hole matches the blade portion of the cutwork blade (Figures 1-4) (note that the blade portion can be rotated in any direction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over HASEGAWA et al. (US 2014/0290550 A1) in view of SZTARI (US 3,765,350).
HASEGAWA discloses a sewing machine comprising a cutwork blade provided with a blade portion and a needle plate provided with a needle plate hole as discussed above.  However, it is not clear if the blade portion of HASEGAWA comprises a linearly formed cutting surface.  SZTARI discloses a cutwork blade (11, 41) provided with a blade portion (13, 43) wherein the blade portion comprises linearly formed blade-side cutting surfaces which match flat hole-side cutting surfaces of a needle plate hole (35, 36) in order to make particular cuts (straight and pinking cuts) (Figures 2-7 and 11).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the blade portion of HASEGAWA with a linearly formed blade-side cutting surface and the needle plate hole of HASEGAWA with a corresponding flat hole-side cutting surface, in light of the teachings of SZTARI in order to produce particular cuts (i.e. straight and pinking cuts).   

Allowable Subject Matter
Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Note that both US 2014/0290547 and US 2010/0050915 .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732